 



Exhibit 10.1
THIRD AMENDMENT TO LEASE
     THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of
August 22, 2007, by and between ARE-3005 FIRST AVENUE, LLC, a Delaware limited
liability company (“Landlord”), and DENDREON CORPORATION, a Delaware corporation
(“Tenant”).
RECITALS
     A. Landlord and Tenant are parties to that certain Lease dated as of
July 31, 1998, as amended by that certain First Amendment to Lease dated as of
May 3, 2000, and as further amended by that certain Second Amendment to Lease
dated as of November 1, 2000 (as amended, the “Lease”). Tenant leases certain
space containing approximately 70,647 rentable square feet in a building located
at 3005 1st Avenue, Seattle, Washington. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.
     B. The Term of the Lease is scheduled to expire on December 31, 2008.
     C. Landlord and Tenant desire, subject to the terms and conditions set
forth herein, to amend the Lease to extend the Term through December 31, 2011.
     NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.   Extension of Term. The Term Expiration Date of the Lease is hereby extended
for a period of 3 years from December 31, 2008, until December 31, 2011.

2.   Basic Annual Rent. Commencing on January 1, 2009, Basic Annual Rent shall
be an amount equal to $2,784,546.72 multiplied by the Rent Adjustment Percentage
and adding the resulting amount to $2,784,546.72. Thereafter, on each January 1
during the Term of this Lease (each an “Adjustment Date”), Basic Annual Rent
shall be increased by multiplying the Basic Annual Rent payable immediately
before such Adjustment Date by the Rent Adjustment Percentage and adding the
resulting amount to the Basic Annual Rent payable immediately before such
Adjustment Date. Basic Annual Rent, as so adjusted, shall be due in equal
monthly installments each in advance on the first day of each and every calendar
month during the applicable calendar year.       “Rent Adjustment Percentage”
shall mean the greater of (i) 3% or (ii) the CPI Adjustment Percentage not to
exceed 6%. “CPI Adjustment Percentage” means (i) a fraction, stated as a
percentage, the numerator of which shall be the Index for the calendar month
3 months before the month in which the Adjustment Date occurs, and the
denominator of which shall be the Index for the calendar month 3 months before
the last Adjustment Date except in the case of the adjustment on January 1, 2009
for which the denominator shall be October 2007, less (ii) 1.00. “Index” means
the “Consumer Price Index-All Urban Consumers-Seattle, Tacoma, Bremerton WA
Area, All Items” compiled by the U.S. Department of Labor, Bureau of Labor
Statistics, (1982-84 = 100). If a substantial change is made in the Index, the
revised Index shall be used, subject to such adjustments as Landlord may
reasonably deem appropriate in order to make the revised Index comparable to the
prior Index. If the Bureau of Labor Statistics ceases to

         
 
  (ALEXANDRIA LOGO) [v33274v3327401.gif]   Copyright ã 2005, Alexandria Real
Estate Equities, Inc, ALL
RIGHTS RESERVED, Confidential and Proprietary — Do Not
Copy or Distributed. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    publish the Index, then the successor or most nearly comparable index, as
reasonably determined by Landlord, shall be used, subject to such adjustments as
Landlord may reasonably deem appropriate in order to make the new index
comparable to the Index. Landlord shall give Tenant written notice indicating
the Basic Annual Rent, as adjusted pursuant to this Section, and the method of
computation and Tenant shall pay to Landlord an amount equal to any underpayment
of Basic Annual Rent by Tenant within 15 days of Landlord’s notice to Tenant.
Failure to deliver such notice shall not reduce, abate, waive or diminish
Tenant’s obligation to pay the adjusted Basic Annual Rent; provided that Tenant
shall not have any liability for late payment of the increase in the Basic
Annual Rent until such notice is delivered to Tenant.

3.   Landlord’s Work. Landlord hereby agrees to cause Landlord’s Work (as
defined below) to be completed at the Project in a timely manner. Landlord shall
use reasonable efforts, at no additional cost to Landlord, to minimize the
impact of Landlord’s Work upon Tenant’s access or use of the Premises; however,
Tenant acknowledges that the performance of Landlord’s Work may adversely affect
Tenant’s access to and use of the Demised Premises on a temporary basis and
Tenant shall have no right to abate, reduce or set-off any Rent in connection
with Landlord’s Work. As used herein, the term “Landlord’s Work” shall mean the
repair or replacement, as determined by Landlord, of the floor tile located in
the main lobby of the Building. In connection with Landlord’s Work, Landlord
shall use flooring of comparable quality to the original floor tile located in
the main lobby.

4.   Additional Tenant Improvements. Landlord shall make available to Tenant an
additional tenant improvement allowance of up to $353,235.00 (the “Additional TI
Allowance”) for the construction of improvements in the Demised Premises desired
by Tenant and which improvements shall be of a fixed and permanent nature (the
“Additional Improvements”). The Additional TI Allowance may not be used for the
purchase of any personal property. The Additional TI Allowance shall be
available for disbursement to Tenant for the construction of the Additional
Improvements until June 30, 2009, after which date Landlord’s obligation to fund
the Additional TI Allowance shall expire. Tenant acknowledges that
(i) Landlord’s prior written consent shall be required with respect to the
Additional Improvements (which consent shall be granted or withheld in
accordance with the standards established in Section 17 of the Lease), and
(ii) upon the expiration of the Term of the Lease, the Additional Improvements
shall become the property of Landlord and may not be removed by Tenant. Except
for the Additional TI Allowance, Tenant shall be solely responsible for all of
the costs of the Additional Improvements. The Additional Improvements shall be
treated as alterations and shall be undertaken pursuant to Section 17 of the
Lease. Tenant acknowledges that construction of the Additional Improvements may
adversely affect Tenant’s use and occupancy of the Demised Premises. Tenant
waives all claims against Landlord in connection with Additional Improvements
including, without limitation, claims for rent abatement. Landlord shall have
the right to approve the contractor and construction contracts for the
Additional Improvements. Landlord shall fund the Additional TI Allowance upon
completion of the Additional Improvements and upon presentation to Landlord of a
draw request and such other documents as may be requested by Landlord including,
without limitation, (x) sworn statements setting forth the names of all
contractors and subcontractors who did work on the Additional Improvements and
final lien waivers from all such contractors and subcontractors; and (y) “as
built” plans for the Additional Improvements. Notwithstanding the terms of
Section 17.10 of the Lease requiring the

         
 
  (ALEXANDRIA LOGO) [v33274v3327401.gif]   Copyright ã 2005, Alexandria Real
Estate Equities, Inc, ALL
RIGHTS RESERVED, Confidential and Proprietary — Do Not
Copy or Distributed. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    payment by Tenant of an amount equal to 2% of all charges incurred by Tenant
in connection with any alterations, additions or improvements to the Premises,
Tenant shall not by required to pay such amount in connection with the
Additional Improvements.   5.   Right to Extend Term. Section 42 of the Lease is
hereby deleted in its entirety and replaced with the following:       “42. Right
to Extend Term. Tenant shall have the right to extend the Term of the Lease upon
the following terms and conditions:     (a) Extension Rights. Tenant shall have
1 extension right (an “Extension Right”) to extend the term of this Lease for
5 years (an “Extension Term”) on the same terms and conditions as this Lease
(other than Basic Annual Rent) by giving Landlord written notice of its election
to exercise the Extension Right at least 9 months prior to the Term Expiration
Date. Upon the commencement of the Extension Term, Basic Annual Rent shall be
payable at the Market Rate (as defined below). Basic Annual Rent shall
thereafter be adjusted on each anniversary of the commencement of such Extension
Term by a percentage as determined by Landlord and agreed to by Tenant at the
time the Market Rate is determined. As used herein, “Market Rate” shall mean the
then market rental rate as determined by Landlord and agreed to by Tenant, which
shall in no event be less than the Basic Annual Rent payable as of the date
immediately preceding the commencement of such Extension Term increased by the
Rent Adjustment Percentage multiplied by such Basic Annual Rent. In addition,
Landlord may impose a market rent for the parking rights provided hereunder.    
        Landlord shall provide Tenant with Landlord’s determination of the
Market Rate within 30 days after Landlord’s receipt of Tenant’s notice of its
election to exercise the Extension Right. If, on or before the date which is
180 days prior to the expiration of the Base Term of this Lease, Tenant has not
agreed with Landlord’s determination of the Market Rate and the rent escalations
during the Extension Term after negotiating in good faith, Tenant shall be
deemed to have elected arbitration as described in Section 42(b). Tenant
acknowledges and agrees that, if Tenant has elected to exercise the Extension
Right by delivering notice to Landlord as required in this Section 42(a), Tenant
shall have no right thereafter to rescind or elect not to extend the term of the
Lease for the Extension Term.     (b) Arbitration.             Within 10 days of
Tenant’s notice to Landlord of its election (or deemed election) to arbitrate
Market Rate and escalations, each party shall deliver to the other a proposal
containing the Market Rate and escalations that the submitting party believes to
be correct (“Extension Proposal”). If either party fails to timely submit an
Extension Proposal, the other party’s submitted proposal shall determine the
Basic Annual Rent and escalations for the Extension Term. If both parties submit
Extension Proposals, then Landlord and Tenant shall meet within 7 days after
delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (as defined below) to determine the Market
Rate and escalations. If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within
10 days after the meeting, select an Arbitrator. If either party fails to timely
give notice of its selection for an Arbitrator, the other party’s submitted
proposal

         
 
  (ALEXANDRIA LOGO) [v33274v3327401.gif]   Copyright ã 2005, Alexandria Real
Estate Equities, Inc, ALL
RIGHTS RESERVED, Confidential and Proprietary — Do Not
Copy or Distributed. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    shall determine the Basic Annual Rent for the Extension Term. The 2
Arbitrators so appointed shall, within 5 business days after their appointment,
appoint a third Arbitrator. If the 2 Arbitrators so selected cannot agree on the
selection of the third Arbitrator within the time above specified, then either
party, on behalf of both parties, may request such appointment of such third
Arbitrator by application to any state court of general jurisdiction in the
jurisdiction in which the Premises are located, upon 10 days prior written
notice to the other party of such intent.             The decision of the
Arbitrator(s) shall be made within 30 days after the appointment of a single
Arbitrator or the third Arbitrator, as applicable. The decision of the single
Arbitrator shall be final and binding upon the parties. The average of the two
closest Arbitrators in a three Arbitrator panel shall be final and binding upon
the parties. Each party shall pay the fees and expenses of the Arbitrator
appointed by or on behalf of such party and the fees and expenses of the third
Arbitrator shall be borne equally by both parties. If the Market Rate and
escalations are not determined by the first day of the Extension Term, then
Tenant shall pay Landlord Basic Annual Rent in an amount equal to the Basic
Annual Rent in effect immediately prior to the Extension Term and increased by
the Rent Adjustment Percentage until such determination is made. After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Market Rate and escalations for the
Extension Term.             An “Arbitrator” shall be any person appointed by or
on behalf of either party or appointed pursuant to the provisions hereof and:
(i) shall be (A) a member of the American Institute of Real Estate Appraisers
with not less than 10 years of experience in the appraisal of improved office
and high tech industrial real estate in the greater Seattle metropolitan area,
or (B) a licensed commercial real estate broker with not less than 15 years
experience representing landlords and/or tenants in the leasing of high tech or
life sciences space in the greater Seattle metropolitan area, (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested.     (c) Rights Personal. The Extension Right is personal to
Tenant and is not assignable without Landlord’s consent, which may be granted or
withheld in Landlord’s sole discretion separate and apart from any consent by
Landlord to an assignment of Tenant’s interest in the Lease.     (d) Exceptions.
Notwithstanding anything set forth above to the contrary, the Extension Right
shall not be in effect and Tenant may not exercise the Extension Right:

  (i)   during any period of time that Tenant is in Default under any provision
of this Lease; or     (ii)   if Tenant has been in Default under any provision
of this Lease 3 or more times, whether or not the Defaults are cured, during the
12 month period immediately prior to the date that Tenant intends to exercise
the Extension Right, whether or not the Defaults are cured.

         
 
  (ALEXANDRIA LOGO) [v33274v3327401.gif]   Copyright ã 2005, Alexandria Real
Estate Equities, Inc, ALL
RIGHTS RESERVED, Confidential and Proprietary — Do Not
Copy or Distributed. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



  (e) No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.     (f) Termination. The Extension Right shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Extension Right, if, after such exercise, but prior to
the commencement date of the Extension Term, (i) Tenant fails to timely cure any
default by Tenant under this Lease; or (ii) Tenant has Defaulted 3 or more times
during the period from the date of the exercise of the Extension Right to the
date of the commencement of the Extension Term, whether or not such Defaults are
cured.”   6.   New Lease Termination Right. If, after January 1, 2009, Landlord
or any affiliate of Landlord and Tenant enter into a new lease agreement (“New
Lease”) pursuant to which Tenant shall lease space consisting of at least
150,000 rentable square feet at another property in Seattle, Washington, owned
by Landlord or any of its affiliates (“New Premises”) upon terms and conditions
acceptable to Landlord, or its affiliate, and Tenant in their respective sole
discretion, the Lease shall terminate as of the date (“New Lease Commencement
Date”) that Tenant commences to pay base rent under the New Lease for the New
Premises. Tenant acknowledges that nothing contained herein shall obligate
Landlord or any of its affiliates in any way to enter into the New Lease nor
shall anything contained herein be construed to grant to Tenant any option or
right to lease any space at another property owned by Landlord or any of its
affiliates. If the Lease is terminated pursuant to this Section 6, then, upon
the New Lease Commencement Date, Tenant shall vacate the Demised Premises and
deliver possession thereof to Landlord in the condition required by the terms of
the Lease on or before the New Lease Commencement Date and Tenant shall have no
further obligations under the Lease except for those accruing prior to the New
Lease Commencement Date, including the obligation to pay Rent through the New
Lease Commencement Date, and those which, pursuant to the terms of the Lease,
survive the expiration or early termination of the Lease.   7.   Broker.
Landlord and Tenant each represents and warrants that it has not dealt with any
broker, agent or other person (collectively, “Broker”) in connection with the
transaction reflected in this Third Amendment and that no Broker brought about
this transaction other than Staubach Northwest LLC. Landlord and Tenant each
hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than Staubach Northwest LLC, claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to this leasing transaction. Landlord shall pay a
commission to Staubach Northwest LLC as provided for in a separate written
agreement entered into between Landlord and Staubach Northwest LLC.   8.  
Miscellaneous.     (a) This Third Amendment is the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Third
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

         
 
  (ALEXANDRIA LOGO) [v33274v3327401.gif]   Copyright ã 2005, Alexandria Real
Estate Equities, Inc, ALL
RIGHTS RESERVED, Confidential and Proprietary — Do Not
Copy or Distributed. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



  (b) This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.     (c) This Third Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which when taken together shall constitute one and the same instrument. The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this Third Amendment attached
thereto.     (d) Except as amended and/or modified by this Third Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this Third
Amendment. In the event of any conflict between the provisions of this Third
Amendment and the provisions of the Lease, the provisions of this Third
Amendment shall prevail. Whether or not specifically amended by this Third
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Third
Amendment.

[Signatures are on the next page.]

         
 
  (ALEXANDRIA LOG0) [v33274v3327401.gif]   Copyright ã 2005, Alexandria Real
Estate Equities, Inc, ALL
RIGHTS RESERVED, Confidential and Proprietary — Do Not
Copy or Distributed. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
as of the day and year first above written.

                  LANDLORD:   ARE-3005 FIRST AVENUE, LLC,     a Delaware limited
liability company
 
                    By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member
 
                        By:   ARE-QRS CORP.,
a Maryland corporation, general partner
 
               
 
          By:   /s/ Jennifer Pappas
 
               
 
          Its:   SVP-RE General Counsel
 
               

                  TENANT:   DENDREON CORPORATION,
a Delaware corporation
 
               
 
  By:        /s/ Rick Hamm        
 
               
 
  Its:   Sr. Vice President, Corporate Development and General Counsel        

         
 
  (ALEXANDRIA LOGO) [v33274v3327401.gif]   Copyright ã 2005, Alexandria Real
Estate Equities, Inc, ALL
RIGHTS RESERVED, Confidential and Proprietary — Do Not
Copy or Distributed. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria real Estate Equities, Inc.

 